Citation Nr: 1807467	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for bilateral flat feet, pes planus. 

3.  Entitlement to an initial compensable rating for epicondylitis of the left elbow. 


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The April 2012 rating decision denied service connection for a right hip disability, flat feet and a left elbow condition.  Additional evidence was submitted and the Veteran's claim for a left elbow condition was reconsidered by the RO.  The March 2014 rating decision granted service connection for epicondylitis of the left elbow with noncompensable disability rating effective July 23, 2008.  

Testimony was received from the Veteran during a December 2016 video conference hearing.  A transcript of this testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary before rending a determination on the merits.

Right Hip Condition

The Board finds that the Veteran should be afforded VA examinations to determine the etiology of his claimed right hip condition and whether there is any causal link with his period of military service.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The Veteran claims he has experienced chronic right hip pain since his active duty service, and he has asserted that it was caused by his duties as a half-ton truck driver, climbing in and out of trucks and carrying supplies.  An August 2011 post-service treatment record shows a diagnosis of femoroacetabular impingement of the right hip.  The treating physician attributed the right hip femoroacetabular impingement to degenerative changes or an old injury.  Therefore, the Board finds a remand is required in order to obtain a medical opinion which addresses whether the Veteran's right hip femoroacetabular impingement was caused by his active duty service.

Pes Planus

The Veteran's service treatment records (STR) show that he was diagnosed with 1 degree pes planus during a September 1987 enlistment examination.  Post-service treatment records also show continued treatment for flat feet and pes planus.  

Accordingly, the Board finds that further development is warranted so an examiner can provide an opinion as to whether the disorder that pre-existed his service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease). 

Thus, a medical examination is needed that addresses this aspect of the Veteran's pes planus claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4) (2017).

Left Elbow Epicondylitis

The Veteran contends that his service-connected left elbow epicondylitis is more disabling than the current evaluations reflect.  He asserts that his disabilities may have increased in severity. 

The Veteran testified during his December 2016 Board hearing that his left arm is becoming weaker.  His last VA examination was conducted in August 2013 and noted that there was no objective evidence of painful motion in his left elbow.  However, the Veteran also testified during his hearing that he experiences pain in his left arm and elbow upon flexion.  As there may have been changes his service-connected disability since 2013, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a remand is necessary to afford the Veteran a current VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right hip condition.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current right hip condition was incurred during his active service.  The VA examiner should address the Veteran's contention that these conditions were caused by carrying heavy equipment, driving a half ton truck, climbing in and out of trucks and the "wear and tear" he sustained in service.

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  With respect to Veteran's claim for service connection for pes planus, schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the following:

(i)  Did the Veteran's pes planus undergo an increase in severity during the Veteran's active military service?

(ii)  If pes planus underwent an increase in severity during service, does the record clearly and unmistakably show that the Veteran's pre-existing pes planus was NOT aggravated by service beyond its natural progression during service? 

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

All tests and studies deemed necessary by the examiner are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ should secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left elbow epicondylitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as to the effect of the Veteran's service-connected left elbow disability on the Veteran's occupational functioning and daily activities.  The appropriate DBQs for the service-connected left elbow disability should be utilized.  The explanation for all opinions expressed must be provided. 

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the left elbow examination must include range of motion testing for the appropriate joints in the following areas:

  Active motion;
  Passive motion;
  Weight-bearing; 
  Nonweight-bearing;
  and, if possible, with range of motion measurements of the opposite undamaged joint. 

However, if the VA examiner for the left elbow disability is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the left elbow, he or she should clearly explain why that is so.

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




